 1
 2
 3
 4
 5
 6
 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE
 9
10   CHI CHEN, et al.,                                 Case No. 16-1109RSM

11                  Plaintiffs,                        ORDER GRANTING U.S. BANK’S
                                                       SECOND MOTION FOR ATTORNEY
12                       v.                            FEES
13
     U.S. BANK NATIONAL ASSOCIATION, et
14   al.,
15                  Defendants.
16
            This matter comes before the Court on Defendant U.S. Bank National Association
17
     (“U.S. Bank”)’s Motion for Fee Award. Dkts. #213. This Motion is in response to the Court’s
18
19   recent Order compelling discovery responses. Dkt. #211. No Plaintiff has opposed this Motion.

20          Rule 37 provides that if a motion to compel is granted, “the court must, after giving an
21
     opportunity to be heard, require the party or deponent whose conduct necessitated the motion,
22
     the party or attorney advising that conduct, or both to pay the movant’s reasonable expenses
23
24   incurred in making the motion, including attorney’s fees.” Rule 37(a)(5)(A). District courts

25   have broad discretion to determine the reasonableness of fees. Gates v. Deukmejian, 987 F.2d
26   1392, 1398 (9th Cir. 1992).      To make this determination, courts determine the “lodestar
27
     amount,” which is calculated by multiplying the number of hours reasonably expended by a
28



     ORDER GRANTING U.S. BANK’S SECOND MOTION FOR ATTORNEY FEES - 1
     reasonable hourly rate. Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 978 (9th Cir. 2008).
 1
 2   The lodestar figure is presumptively a reasonable fee award. Id. at 977. The court may adjust

 3   the lodestar figure up or down based upon the factors listed in Kerr v. Screen Extras Guild, Inc.,
 4
     526 F.2d 67, 70 (9th Cir.1975). The court need not consider the Kerr factors, however, unless
 5
     necessary to support the reasonableness of the fee award. Cairns v. Franklin Mint Co., 292
 6
 7   F.3d 1139, 1158 (9th Cir. 2002).

 8          The Court has reviewed the submitted materials and finds that the number of hours
 9   incurred, and the hourly rates charged by counsel, are reasonable given the number of Plaintiffs
10
     and the complexity of discovery in this case.
11
            Having reviewed the relevant pleadings, the declarations and exhibits attached thereto,
12
13   and the remainder of the record, the Court hereby finds and ORDERS:

14          1. Defendant U.S. Bank’s Motion for Fee Award is GRANTED.
15          2. All Plaintiffs collectively shall pay U.S. Bank $49,357.80 as reasonable expenses.
16
            3. Payment shall be made within thirty (30) days of the date of this Order, in a
17
                manner to be specified by U.S. Bank.
18
19          DATED this 13 day of January 2020.

20
21
22
                                                     A
                                                     RICARDO S. MARTINEZ
                                                     CHIEF UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28



     ORDER GRANTING U.S. BANK’S SECOND MOTION FOR ATTORNEY FEES - 2
